DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 08/22/2022. Claims 1-20 are pending in the Application, of which Claims 1, 7 and 11 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
 
Response to Arguments 
Applicant’s arguments, see Amendment/ Remarks filed on 06/24/2022, with respect to the rejection of 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Cordero et al. (Pub. No. US 20130138901) Pub. Date: 2013-05-30, have been fully considered but they are not persuasive, as set forth in the present office action. 
In an interview conducted on 08/22/2022 with Applicant’s representative Kevin He and the Examiner, the parties discussed a proposed amendment that further recites “wherein the cross-temperature metric is a difference between a first temperature when a memory cell is being programmed and a second temperature when the memory cell is being read” in view of the prior art to Cordero et al. (Pub. No. US 20130138901). The Examiner indicated that the amendment would require further search and examination.
Applicant argues that Cordero is silent regarding “wherein the block health metric indicates a health or reliability of a set of memory cells of a block or wherein the cross temperature metric is a difference between a first temperature when a memory cell is being programmed and a second temperature when the memory cell is being read”. According to Applicant, comparing an operating temperature to a threshold temperature is different than a difference in temperature between when a memory cell is being programmed and when the memory cell is being read.
In response to Applicant arguments, the Examiner notes the above limitation is written in the alternative form, and as such patentable weight is given only to one term, i.e. “wherein the cross temperature metric is a difference between a first temperature when a memory cell is being programmed and a second temperature when the memory cell is being read”. 
Referring to FIG. 2, Cordero discloses [0032] A first or initial threshold temperature indicated by a dotted line T1 (80 C) is located within a safe operating region, then reads to the primary DIMM #1, 110 are eliminated. [0033] A second threshold temperature indicated by a dotted line T2 (85 C) is located at an upper boundary of the safe operating region, then write operations are stopped also and the hot primary DIMM #1, 110 is turned off. Clearly, the cross temperature is the difference between a first T1 and second T2 temperature is 5 C.
 Nevertheless, Cordero is silent with respect to “a first temperature when a memory cell is being programmed and a second temperature when the memory cell is being read”.   
However, in analogous art, Rayaprolu et al. (Pub. No. US 20200026462) Filed: 2018-07-20, discloses in Par. [0033] FIG. 5, cross-temperature is the delta between two operations, such as writing data and reading data. In FIG. 5, a first temperature range (shown as 504) represents a write temperature range spanning from −40° C. to 45° C., and a second temperature range (shown as 505) represents a read temperature range spanning from 25° C. to 105° C. In the worst cross-temperature scenario, a write operation is performed at an extreme end of the write temperature range while read operation is performed at the other extreme end of the read temperature range, as described below under 35 USC rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cordero et al. (Pub. No. US 20130138901) Pub. Date: 2013-05-30 in view of Rayaprolu et al. (Pub. No. US 20200026462) Filed: 2018-07-20.
Regarding independent Claims 1, 7 and 11, Cordero discloses a method and system for implementing memory performance management and enhanced memory reliability of a computer system, accounting for system thermal conditions, comprising:
volatile memory; a non-volatile memory array comprising a plurality of memory dies; and a storage controller; and 
“a monitor circuit configured to monitor a zone metric for each zone”,
  FIG. 1, [0027] Computer system 100 includes a host computer 102 including a memory controller 104 coupled by a plurality of memory buffers 106 to a mirrored memory 108, such as a dynamic random access memory (DRAM) including a plurality of Dual In-Line Memory Modules (DIMMs) 1-N, 110 and including respective mirrored DIMM pairs 112, one shown. In FIG. 1, the illustrated mirrored DIMM pair 112 includes DIMM #1, 110 and DIMM #3, 110. 
[0035] Referring to FIG. 3, [0036] A thermal profile of the mirrored memory 108 can include narrow temperature margins because of severe real-estate and space constraints, for example, a temperature monitor 302 is provided with one or more memory module locations, such as locations of the memory devices DIMM #1, 110 and DIMM #3, 110 that are susceptible to high temperature rise, during peak sustained memory traffic conditions.
“wherein the cross temperature metric is a difference between a first temperature when a memory cell is being programmed and a second temperature when the memory cell is being read”. 
Referring to FIG. 2, Cordero discloses [0032] A first or initial threshold temperature indicated by a dotted line T1 (80 C) is located within a safe operating region, then reads to the primary DIMM #1, 110 are eliminated. [0033] A second threshold temperature indicated by a dotted line T2 (85 C) is located at an upper boundary of the safe operating region, then write operations are stopped also and the hot primary DIMM #1, 110 is turned off. Clearly, the cross temperature is the difference between a first T1 and second T2 temperature is 5 C.
 Nevertheless, Cordero is silent with respect to “a first temperature when a memory cell is being programmed and a second temperature when the memory cell is being read”.   
However, in analogous art, Rayaprolu et al. (Pub. No. US 20200026462) Filed: 2018-07-20, discloses an extended cross-temperature handling in a memory sub-system.
Rayaprolu discloses Par. [0033] FIG. 5. cross-temperature is the delta between two operations, such as writing data and reading data. In FIG. 5, a first temperature range (shown as 504) represents a write temperature range spanning from −40° C. to 45° C., and a second temperature range (shown as 505) represents a read temperature range spanning from 25° C. to 105° C. In the worst cross-temperature scenario, a write operation is performed at an extreme end of the write temperature range while read operation is performed at the other extreme end of the read temperature range.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement the cross-temperature handling in a memory sub-system as taught by Rayaprolu in the memory performance management and enhanced memory computer system of Cordero as to  reduce the delta between read and write operations by re-writing data when the memory component is at a nominal temperature range (shown as 506). Due to re-writing, the memory cells can experience a reduced effective cross-temperature range. Reducing the effective cross-temperature relaxes the need for additional error correction that would otherwise have been needed under extended cross-temperature conditions. The reduced effective cross-temperature range can be 50% (or even lower percentage) of the extended cross-temperature range, see Rayaprolu, [0033] FIG. 5.
 
an evaluation circuit configured to determine a zone health for each zone;
Referring also to FIG. 4, [0041] Temperature monitoring of the primary memory or primary DIMMs of the mirrored memory 108 is performed as indicated at a block 402. As indicated at a decision block 404, checking whether the temperature of the primary memory of a mirrored memory pair has reached an initial threshold temperature T1 is performed. Temperature monitoring is continued at block 402 when the primary memory temperature has not reached the initial threshold temperature
a signaling circuit configured to notify a host of the zone health, in response to satisfying an alert threshold;  
[0042] As indicated at a decision block 410, checking whether the primary memory temperature has reached a second threshold temperature T2 is performed. As indicated at a decision block 412, when temperature of the primary memory has not reached the second threshold temperature T2 checking whether the primary memory temperature has decreased to below the initial threshold temperature T1 is performed.   
a remediation circuit configured to implement a countermeasure selected from a group consisting of closing a zone, relocating data of a zone and combinations;
Referring also to FIG. 4, [0043] When temperature of the primary memory or primary DIMMs further increases and reaches the second threshold temperature T2, write operations are stopped also and the primary memory or primary DIMMs are turned off “closing a zone” and the reads and writes to the mirrored memory in the mirrored memory pair are provided as indicated at a block 416.
[0045] When the primary memory temperature decreases below the initial threshold temperature, the primary memory DIMMs are enabled as indicated at a block 422. Coherency is recovered by writing a coherent copy of unavailable data from the mirrored memory DIMMs to the enabled primary memory DIMMs as indicated at a block 424, corresponding to relocating data of a zone.
[0046] When the copy is complete, full operation of the primary DIMMs is recovered and minoring is started as indicated at a block 428. Then temperature monitoring is continued at block 402.

Regarding Claim 2, 13, 18, Cordero discloses notify the host by sending metadata for the one or more zones; [0027] Computer system 100 includes a host computer 102 including a memory controller 104 coupled by a plurality of memory buffers 106 to a mirrored memory 108.

Regarding Claims  3, 4, 9, 12, 15, 16, Cordero discloses implement a countermeasure,  [0043] When temperature of the primary memory or primary DIMMs further increases and reaches the second threshold temperature T2, write operations are stopped also and the primary memory or primary DIMMs are turned off and the reads and writes to the mirrored memory in the mirrored memory pair are provided as indicated at a block 416.

Regarding Claims 5, 6, 14, 17,  20, Cordero discloses determine a cross temperature metric  In FIG. 2, temperature is shown with respect to the vertical axis and time is shown with respect to the horizontal axis. [0032] When the temperature of a primary memory device, such one DIMM #1, 110 of the mirrored DIMM pair 112 of FIG. 1 reaches the initial threshold temperature T1, reads to the primary DIMM #1, 110 are eliminated.

Regarding Claims 8, 10, 19, Cordero discloses report the zone metric; [0041] Temperature monitoring of the primary memory or primary DIMMs of the mirrored memory 108 is performed as indicated at a block 402. As indicated at a decision block 404, checking whether the temperature of the primary memory of a mirrored memory pair has reached an initial threshold temperature T1 is performed.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: October 25, 2022
Non-Final Rejection 20221025
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov